Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejection under 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim scope is indefinite because it is unclear if the claim element “a space” which appears on two separate lines 7 and 8 are the same element or two separate elements. If they are different elements then they can be renamed as a 
As to claims 2-16, these claims are defective because each of these claims, either directly or indirectly, depends from defective claim 1.

As to claims 17 and 18, each of these claims contains same defect as in claim 1.



Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US-2012/0216645-A1).
Claim No
Claim feature
Prior art
Tanaka (US-2012/0216645-A1)
1
A composite gear comprising: 
Tanaka discloses a composite gear (3), see Fig. 3 and 4.


a first member comprising a rotation shaft portion and a disk-shaped web extending in radial directions from the rotation shaft portion; and 

First member (31, 32), see Fig. 4.
Shaft (31).
Disk-shaped web (32), see Fig. 4.

a second member comprising at least one engaging tooth on an outer periphery thereof and provided being supported by the web so as to surround an outer periphery of the first member, 

Second member (20), see Fig. 4.
Engaging tooth (21), cf. Fig. 4.

wherein a space is provided between the second member and an outermost peripheral surface of the first member in a radial direction, a space is provided between the first member and an innermost peripheral surface of the second member in a radial direction, and at least one of the first member and the second member is formed to nip another of the first member and the second member from both sides thereof in an axial direction of the rotation shaft portion.
Tanaka discloses a space, see empty space, in the radial direction, between sections of item 32 and innermost periphery of the second member (20), in Fig. 4. 
Even though Tanaka does not disclose a space between outermost peripheral surface of the first member (31, 32) and the second member (20), it is unclear if such a space is required by the claim because it may be alternative to the space between innermost peripheral surface of the second member (20) and the first member (31, 32) as the claim language is not clear, see rejection under 35 USC 112. 

See the second member (20) forms a nip in directions including the axial direction of the shaft 31 in order to nip at least a part of the first member i.e. disk-shaped web (32) as claimed.



2
The composite gear according to claim 1, wherein the second member comprises a nipping portion configured to nip a part of the first member from both sides thereof in the axial direction.

Second member (20) has a nipping portion which nips a part (32) of the first member (31, 32) from both sides in the axial direction, see Fig. 4.
5
The composite gear according to claim 1, wherein a protruding ridge is formed on an outer periphery of the web of the first member.


First member (31, 32) has a protruding ridge (33) on an outer periphery of the first member (31, 32).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852